Exhibit 10.2


INVESTMENT AGREEMENT
This INVESTMENT AGREEMENT (this “Agreement”) is made and entered into as of June
25, 2019 by and among Conformis, Inc., a Delaware corporation (the “Company”),
and the Investors identified on Exhibit A attached hereto (each an “Investor”
and collectively the “Investors”).
RECITALS
A.The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”);
B.    The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and subject to the conditions
stated in this Agreement, shares (the “Shares”) of the Company’s common stock,
$0.00001 par value per share (the “Common Stock”); and
C.    Contemporaneously with the sale of the Shares, the parties will execute
and deliver a Registration Rights Agreement, in the form attached hereto as
Exhibit B (the “Registration Rights Agreement”), pursuant to which the Company
will agree to provide certain registration rights in respect of the Shares under
the 1933 Act, and the rules and regulations promulgated thereunder, and
applicable state securities laws.
In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:
“1933 Act” has the meaning set forth in the Recitals.
“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
“2018 Form 10-K” means the Company’s Annual Report on Form 10-K for the year
ended December 31, 2018, as filed with the SEC on March 13, 2019.
“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person, and each of that Person’s senior
executive officers, directors, partners if such Person is a partnership and, for
any Person that is a limited liability company, that Person’s managers and
members.
“Anti-Terrorism Laws” are any laws relating to terrorism or money laundering,
including without limitation Executive Order No. 13224 (effective September 24,
2001), the


ACTIVE 43844688v4

--------------------------------------------------------------------------------




USA PATRIOT Act, the laws comprising or implementing the Bank Secrecy Act, and
the laws administered by OFAC.
“Blocked Person” is any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order No.
13224, (c) a Person with which any Investor is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.
“Business Day” means any day that is not a Saturday, Sunday, or a day on which
banks in New York City are closed.
“Closing” has the meaning set forth in Section 3.1.
“Closing Date” has the meaning set forth in Section 3.1.
“Company’s Knowledge” means to the actual knowledge, after reasonable
investigation, of the President, Chief Executive Officer, or Chief Financial
Officer of the Company.
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.
“Intellectual Property” means all of the Company’s or any Subsidiary’s right,
title and interest in and to the following: (a) Copyrights, Trademarks and
Patents; (b) any and all trade secrets and trade secret rights, including,
without limitation, any rights to unpatented inventions, know how, operating
manuals; (c) any and all source code; (d) any and all design rights which may be
available to the Company; (e) any and all claims for damages by way of past,
present and future infringement of any of the foregoing, with the right, but not
the obligation, to sue for and collect such damages for said use or infringement
of the Intellectual Property rights identified above; and (f) all amendments,
renewals and extensions of any of the Copyrights, Trademarks or Patents.
“Loan Agreement” means that certain Loan and Security Agreement, of even date
herewith, by and among Innovatus Life Sciences Lending Fund I, LP, a Delaware
limited


2
ACTIVE 43844688v4

--------------------------------------------------------------------------------




partnership, as collateral agent, the lenders named therein, the Company, IMATX,
Inc., a California corporation, and Conformis Cares LLC, a Delaware limited
liability company.
“Material Adverse Effect” means a material adverse effect on (i) the business,
results of operations or condition (financial or otherwise) of the Company and
its Subsidiaries, when taken as a whole, (ii) the legality or enforceability of
any of the Transaction Documents, or (iii) the ability of the Company to perform
its obligations under the Transaction Documents, except that for purposes of
Section 6.1(g) of this Agreement, in no event shall a change in the market price
of the Common Stock alone constitute a “Material Adverse Effect”.
“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound that has been filed or was
required to have been filed as an exhibit to the SEC Filings pursuant to Item
601(b)(4) and (b)(10) of Regulation S-K.
“Nasdaq” means The Nasdaq Stock Market LLC.
“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
re-examination certificates, utility models, extensions and
continuations-in-part of the same.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
“Registration Rights Agreement” has the meaning set forth in the Recitals.
“SEC Filings” means the filings made by the Company pursuant to the 1934 Act.
“Shares” has the meaning set forth in the Recitals.
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act.
“Subscription Amount” means, as to an Investor, the aggregate amount to be paid
for the Shares purchased hereunder as specified opposite such Investor’s name on
Exhibit A, under the column entitled “Aggregate Purchase Price of Shares,” in
U.S. Dollars and in immediately available funds.
“Subsidiary” means, with respect to any Person, any Person of which more than
fifty percent (50%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person or through one or more intermediaries. Unless
otherwise specified, references herein to a Subsidiary mean a Subsidiary of the
Company.


3
ACTIVE 43844688v4

--------------------------------------------------------------------------------




“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of the Company and its
Subsidiaries connected with and symbolized by such trademarks.
“Trading Day” means a day on which the Nasdaq is open for trading.
“Transaction Documents” means this Agreement and the Registration Rights
Agreement.
“Transfer Agent” has the meaning set forth in Section 7.4.
“USPTO” has the meaning set forth in Section 4.11(b).
2.    Purchase and Sale of the Shares. On the Closing Date, upon the terms and
subject to the conditions set forth herein, the Company will issue and sell, and
the Investors will purchase, severally and not jointly, the number of Shares set
forth opposite the name of such Investor under the heading “Number of Shares to
be Purchased” on Exhibit A at a price per Share equal to $3.87.
3.    Closing.
3.1.    Upon the satisfaction of the conditions set forth in Section 6, the
completion of the purchase and sale of the Shares (the “Closing”) shall occur
remotely via exchange of documents and signatures at a time (the “Closing Date”)
to be agreed to by the Company and the Investors, and if no time is so agreed,
then at 10:00 am, Boston time, on the second Trading Day following the date
hereof.
3.2.    On the Closing Date, each Investor shall deliver or cause to be
delivered to the Company the Subscription Amount via wire transfer of
immediately available funds pursuant to the wire instructions delivered to such
Investor by the Company prior to the Closing Date.
3.3.    On the Closing Date, the Company shall deliver or cause to be delivered
to each Investor a number of Shares, registered in the name of the Investor, in
the amount set forth opposite the name of such Investor under the heading
“Number of Shares to be Purchased” on Exhibit A; provided that, if an Investor
requests a physical stock certificate, the Company shall promptly cause the
Transfer Agent to deliver facsimile or “.pdf” copies of such certificates, with
the original stock certificates to be delivered within 10 days after the Closing
Date.
4.    Representations and Warranties of the Company. The Company hereby
represents and warrants to each Investor that, except as set forth on the
schedules delivered herewith or as described in the SEC Filings, which
exceptions shall qualify these representations and warranties in their entirety,
the following representations are true and correct as of the date hereof and on
the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date:


4
ACTIVE 43844688v4

--------------------------------------------------------------------------------




4.1.    Organization.
(a)    The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own or lease its
property and to conduct its business as described in the SEC Filings and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect.
(b)    Each Subsidiary has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the jurisdiction of its
incorporation, has the corporate power and authority to own its property and to
conduct its business as described in the SEC Filings and is duly qualified to
transact business and is in good standing in each jurisdiction in which the
conduct of its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not reasonably be expected to have a Material Adverse
Effect.
4.2.    Authorization. The Company has the requisite corporate power and
authority and has taken all requisite corporate action necessary for, and no
further action on the part of the Company, its officers, directors and
stockholders is necessary for, (a) the authorization, execution and delivery of
the Transaction Documents, (b) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (c) the authorization,
issuance (or reservation for issuance) and delivery of the Shares. The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally and to general equitable principles.
4.3.    Capitalization. The Company had an authorized and outstanding
capitalization as set forth in the 2018 Form 10-K as of the dates set forth
therein. The shares of Common Stock outstanding prior to the issuance of the
Shares have been duly authorized and are validly issued, fully paid and
non-assessable. Except as described in the 2019 Form 10-Q, there are no options,
warrants, agreements, contracts or other rights in existence to purchase or
acquire from the Company or any Subsidiary any shares of the capital stock of
the Company or any Subsidiary, subject to the grant of equity incentive awards
consistent with past practices. The description of the Company’s equity
incentive, stock option, stock bonus and other stock plans or arrangements, and
the options or other rights granted thereunder, set forth in the SEC Filings
accurately and fairly presents in all material respects the information required
to be shown with respect to such plans, arrangements, options and rights.
4.4.    Valid Issuance. The Shares have been duly authorized and, when issued
and delivered in accordance with the terms of this Agreement, will be validly
issued, fully paid and non-assessable, and the issuance of such Shares will not
be subject to any preemptive or similar rights or any restrictions on transfer
or voting, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws.


5
ACTIVE 43844688v4

--------------------------------------------------------------------------------




4.5.    Consents. None of the execution and delivery by the Company of, and the
performance by the Company of its obligations under, this Agreement, or the
issuance and sale of the Shares, will (a) conflict with any of the Company’s
organizational documents, (b) contravene, conflict with, constitute a default
under or violate any provision of applicable law or any Material Contract, or
(c) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any governmental authority by
which the Company or a Subsidiary, or any of their property or assets, may be
bound or affected, except in the cases of clause (b) above, where such
contravention, conflict, breach, violation or default would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect. No
consent, approval, authorization or order of, or qualification with, any
governmental body or agency is required for the performance by the Company of
its obligations under this Agreement.
4.6.    Use of Proceeds. The net proceeds of the sale of the Shares hereunder
shall be used by the Company for general corporate purposes.
4.7.    No Material Adverse Change. Since March 31, 2019, there has not been any
event or condition of any character that has had or would reasonably be expected
to have a Material Adverse Effect.
4.8.    SEC Filings. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under 1933
Act and the 1934 Act, including pursuant to Section 13(a) or 15(d) thereof, for
the one-year period preceding the date hereof. At the time of filing thereof,
the SEC Filings complied as to form in all material respects with the
requirements of the 1933 Act or 1934 Act, as applicable, and did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
4.9.    Compliance.
(a)    None of the Company or any Subsidiary is an “investment company” or a
company “controlled” by an “investment company” under the Investment Company Act
of 1940, as amended. None of the Company or any Subsidiary has violated any
laws, ordinances or regulations of any governmental authority, the violation of
which could reasonably be expected to have a Material Adverse Effect. None of
the Company’s or any Subsidiary’s properties or assets has been used by the
Company or a Subsidiary or, to the Company’s Knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than in material compliance with applicable laws. The Company and each
Subsidiary has obtained all material consents, approvals and authorizations of
all governmental authorities that are necessary to continue their respective
businesses as currently conducted.
(b)    None of the Company, any Subsidiary, or to the Company’s Knowledge, any
of their respective Affiliates or agents, acting or benefiting in any capacity
in connection with the transactions contemplated by this Agreement is (i) in
violation of any Anti-Terrorism Law, (ii) engaging in or conspiring to engage in
any transaction that evades or avoids, or has the purpose of evading or avoiding
or attempts to violate, any of the prohibitions set forth in any


6
ACTIVE 43844688v4

--------------------------------------------------------------------------------




Anti-Terrorism Law, or (iii) is a Blocked Person. None of the Company, any
Subsidiary, or to the Company’s Knowledge, any of their respective Affiliates or
agents, acting or benefiting in any capacity in connection with the transactions
contemplated by this Agreement, (x) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.
4.10.    Tax Returns and Payments; Pension Contributions. The Company and each
Subsidiary has timely filed all federal and state income and all other material
tax returns and reports, and the Company and each Subsidiary has timely paid all
material foreign, federal, state, and local taxes, assessments, deposits and
contributions owed by the Company and the Subsidiaries in an amount greater than
Fifty Thousand Dollars ($50,000.00), in all jurisdictions in which the Company
or any Subsidiary is subject to taxes, including the United States, unless such
taxes are being contested in accordance with the next sentence. The Company and
each Subsidiary may defer payment of any contested taxes, provided that the
Company or such Subsidiary in good faith contests its obligation to pay the
taxes by appropriate proceedings promptly and diligently instituted and
conducted. None of the Company or any Subsidiary is aware of any claims or
adjustments proposed for any of the Company’s or such Subsidiary’s prior tax
years which could result in additional taxes becoming due and payable by the
Company or any Subsidiary.
4.11.    Intellectual Property.
(a)    The Company and its Subsidiaries own or have existing licenses under
Intellectual Property used in or necessary for the conduct of the business of
the Company and its Subsidiaries, in the manner described in the SEC Filings,
and such licenses are enforceable against the Company and, to the Company’s
Knowledge, enforceable against the counterparties to the license agreements
under which such licenses were granted to the Company, except as certain rights
under any licenses may be limited by bankruptcy and other similar laws affecting
the rights of creditors generally and general principles of equity; to the
Company’s Knowledge, except as set forth on the schedules delivered herewith or
as described in the SEC Filings, the patents, trademarks, and copyrights, if
any, included within the Intellectual Property are valid, enforceable, and
subsisting.
(b)    Except as set forth on the schedules delivered herewith or as set forth
in the SEC Filings, (i) neither the Company nor any Subsidiary is obligated to
pay a material royalty, grant a material license to, or provide other material
consideration to any third party in connection with the Intellectual Property,
(ii) neither the Company nor any Subsidiary has received any written notice of
any claim of infringement, misappropriation of or conflict with asserted rights
of others with respect to any of the Company’s or a Subsidiary’s product
candidates, processes or Intellectual Property, (iii) to the Company’s
Knowledge, with the exception of the review of pending applications in the
United States Patent and Trademark Office (“USPTO”) or corresponding foreign
patent offices, no action, suit, claim or other proceeding is pending or, to the
Company’s Knowledge, is threatened, challenging the Company’s or any


7
ACTIVE 43844688v4

--------------------------------------------------------------------------------




Subsidiary’s rights in or to any Intellectual Property, or challenging the
validity, enforceability or scope of any Intellectual Property, (iv) to the
Company’s Knowledge, none of the development, manufacture, sale or use of any of
the discoveries, inventions, product candidates or processes of the Company in
the manner presently contemplated by the Company and referred to in the SEC
Filings do or will infringe, or violate any right or issued patent claim of any
third party in any material respect, (v) to the Company’s Knowledge, no third
party has any ownership right in or to any Intellectual Property that is owned
by the Company, other than any co-owner of any patent constituting Intellectual
Property who is listed on the records of the USPTO and any co-owner of any
patent application constituting Intellectual Property who is named in such
patent application, (vi) except as would not, individually or in the aggregate,
have a Material Adverse Effect, the Intellectual Property owned by the Company
and its Subsidiaries is free and clear of all liens or encumbrances, and (vii)
to the Company’s Knowledge, none of the Intellectual Property employed by the
Company or any Subsidiary in the conduct of the business in the manner described
in the SEC Filings has been obtained or is being used by the Company or any
Subsidiary in material violation of any contractual obligation binding on the
Company or, to the Company’s Knowledge, upon any of its officers, consultants,
directors or employees.
4.12.    Litigation. Except as disclosed under the Loan Agreement, there are no
actions, suits, or proceedings pending or, to the Company’s Knowledge,
threatened in writing, and the Company has not received notice of any
governmental investigations pending or threatened, by or against the Company or
any Subsidiary involving more than Three Hundred Fifty Thousand Dollars
($350,000.00) or a material claim for infringement of any of Intellectual
Property. Except as disclosed under the Loan Agreement, there are no actions,
suits, investigations or proceedings pending or, to the Company’s Knowledge,
threatened in writing by or against the Company or any Subsidiary involving
challenges to the validity of the Intellectual Property.
4.13.    Financial Statements. The consolidated financial statements of the
Company and its Subsidiaries included in the SEC Filings fairly present, in
conformity with GAAP, in all material respects the consolidated financial
condition of the Company and its Subsidiaries, and the consolidated results of
operations of the Company and its Subsidiaries (except that unaudited financial
statements are subject to normal year-end adjustments and do not contain
footnotes). The consolidated financial statements of the Company and its
Subsidiaries included in the 2018 Form 10-K comply in all material respects with
the applicable requirements of the 1934 Act.
4.14.    Internal Controls; Disclosure Controls. The Company and each Subsidiary
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (a) transactions are executed in accordance with
management’s general or specific authorizations; (b) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(c) access to assets is permitted only in accordance with management’s general
or specific authorization; and (d) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any difference. Except as described in the 2018 Form
10-K, since the end of the Company’s most


8
ACTIVE 43844688v4

--------------------------------------------------------------------------------




recent audited fiscal year, there has been (i) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (ii) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting. The Company maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
under the 1934 Act) that comply with the requirements of the 1934 Act and
applicable regulations thereunder; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company is
made known to the Company’s principal executive officer and principal financial
officer by others within the Company.
4.15.    Compliance with Nasdaq Continued Listing Requirements. The Company is
in compliance with applicable Nasdaq continued listing requirements. There are
no proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on Nasdaq and the
Company has not received any notice of, nor to the Company’s Knowledge is there
any reasonable basis for, the delisting of the Common Stock from Nasdaq.
4.16.    Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of the Company. No Investor shall
have any obligation with respect to any fees, or with respect to any claims made
by or on behalf of other Persons for fees, in each case of the type contemplated
by this Section 4.16 that may be due in connection with the transactions
contemplated by this Agreement or the Transaction Documents.
4.17.    No Directed Selling Efforts or General Solicitation. None of the
Company, any Subsidiary or any Person acting on their behalf has conducted any
general solicitation or general advertising (as those terms are used in
Regulation D) in connection with the offer or sale of any of the Shares.
4.18.    No Integrated Offering. None of the Company, any Subsidiary or any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any Company security or solicited any offers to buy any Company
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of the Shares
under the 1933 Act.
4.19.    Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, the offer and sale of the
Shares to the Investors as contemplated hereby is exempt from the registration
requirements of the 1933 Act. The issuance and sale of the shares does not
contravene the rules and regulations of Nasdaq.
4.20.    Disclosures. No written representation, warranty or other statement of
the Company or any Subsidiary in any certificate or written statement given to
the Investors, as of the date such representation, warranty, or other statement
was made, taken together with all such


9
ACTIVE 43844688v4

--------------------------------------------------------------------------------




written certificates and written statements given to the Investors, contains any
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained in the certificates or statements not
misleading (it being recognized that projections, budgets and forecasts provided
by the Company in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections, budgets and forecasts may differ from the projected, budgeted
or forecasted results).
5.    Representations and Warranties of the Investors. Each of the Investors
hereby severally, and not jointly, represents and warrants to the Company that:
5.1.    Organization and Existence. Such Investor is a duly incorporated or
organized and validly existing corporation, limited partnership or limited
liability company and has all requisite corporate, partnership or limited
liability company power and authority to enter into and consummate the
transactions contemplated by the Transaction Documents and to carry out its
obligations hereunder and thereunder, and to invest in the Shares pursuant to
this Agreement, and is in good standing under the laws of the jurisdiction of
its incorporation or organization.
5.2.    Authorization. The execution, delivery and performance by such Investor
of the Transaction Documents to which such Investor is a party have been duly
authorized and each has been duly executed and when delivered will constitute
the valid and legally binding obligation of such Investor, enforceable against
such Investor in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally.
5.3.    Purchase Entirely for Own Account. The Shares to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, for the purpose of investment and not with a view to the
resale or distribution of any part thereof in violation of the 1933 Act, and
such Investor has no present intention of selling, granting any participation
in, or otherwise distributing the same in violation of the 1933 Act without
prejudice, subject however, to such Investor’s right at all times to sell or
otherwise dispose of all or any part of such Shares in compliance with
applicable federal and state securities laws. Nothing contained herein shall be
deemed a representation or warranty by such Investor to hold the Shares for any
period of time. Such Investor is not a broker-dealer registered with the SEC
under the 1934 Act or an entity engaged in a business that would require it to
be so registered.
5.4.    Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.
5.5.    Disclosure of Information. Such Investor has had an opportunity to
receive, review and understand all information related to the Company requested
by it and to ask questions of and receive answers from the Company regarding the
Company, its business and the terms and conditions of the offering of the
Shares, has conducted and completed its own independent due diligence, and has
acquired sufficient information about the Company to reach


10
ACTIVE 43844688v4

--------------------------------------------------------------------------------




an informed and knowledgeable decision to purchase the Shares. Such Investor
acknowledges that copies of the SEC Filings are available on the EDGAR system.
Based on the information such Investor has deemed appropriate, it has
independently made its own analysis and decision to enter into the Transaction
Documents. Such Investor is relying exclusively on its own sources of
information, investment analysis and due diligence (including professional
advice it deems appropriate) with respect to the execution, delivery and
performance of the Transaction Documents, the Shares and the business, condition
(financial and otherwise), management, operations, properties and prospects of
the Company, including but not limited to all business, legal, regulatory,
accounting, credit and tax matters. Neither such inquiries nor any other due
diligence investigation conducted by such Investor shall modify, limit or
otherwise affect such Investor’s right to rely on the Company’s representations
and warranties contained in this Agreement.
5.6.    Restricted Securities. Such Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.
5.7.    Legends. It is understood that, except as provided below, certificates
or book entry accounts evidencing the Shares may bear the following or any
similar legend:
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES
HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED.”
If required by the authorities of any state in connection with the issuance of
sale of the Shares, the legend required by such state authority.
5.8.    Accredited Investor. Such Investor is an “accredited investor” within
the meaning of Rule 501 under the 1933 Act. Such investor is a sophisticated
institutional investor with sufficient knowledge and experience in investing in
private equity transactions to properly evaluate the risks and merits of its
purchase of the Shares.
5.9.    No General Solicitation. Such Investor did not learn of the investment
in the Shares as a result of any general solicitation or general advertising.


11
ACTIVE 43844688v4

--------------------------------------------------------------------------------




5.10.    Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.
5.11.    Short Sales and Confidentiality Prior to the Date Hereof. Such Investor
has not, nor has any Person acting on behalf of or pursuant to any understanding
with such Investor, directly or indirectly executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing as of the time that such Investor was first contacted by the Company
regarding the transactions contemplated hereby and ending immediately prior to
the date hereof. Other than to other Persons party to this Agreement, such
Investor has maintained the confidentiality of all disclosures made to it in
connection with this transaction (including the existence and terms of this
transaction).
5.12.    No Government Recommendation or Approval. Such Investor understands
that no United States federal or state agency, or similar agency of any other
country, has reviewed, approved, passed upon, or made any recommendation or
endorsement of the Company or the purchase of the Shares.
5.13.    No Intent to Effect a Change of Control. Such Investor has no present
intent to effect a “change of control” of the Company as such term is understood
under the rules promulgated pursuant to Section 13(d) of the 1934 Act.
5.14.    No Conflicts. The execution, delivery and performance by such Investor
of the Transaction Documents and the consummation by such Investor of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of such Investor, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Investor, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on the ability of such Investor to perform its
obligations hereunder.
5.15.    Residency. Such Investor is a resident of the jurisdiction specified
below its address on the Schedule of Investors.
6.    Conditions to Closing.
6.1.    Conditions to the Investors’ Obligations. The obligation of each
Investor to purchase Shares at the Closing is subject to the fulfillment to such
Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):


12
ACTIVE 43844688v4

--------------------------------------------------------------------------------




(a)    The representations and warranties made by the Company in Section 4 shall
be true and correct as of the date hereof and on the Closing Date, except to the
extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct as
of such earlier date.
(b)    The Company shall have performed in all material respects all obligations
and covenants herein required to be performed by it on or prior to the Closing
Date.
(c)    The Company shall have obtained all consents, permits, approvals,
registrations and waivers necessary for consummation of the purchase and sale of
the Shares and the consummation of the other transactions contemplated by the
Transaction Documents, all of which shall be in full force and effect.
(d)    The Company shall have executed and delivered the Registration Rights
Agreement.
(e)    [Reserved].
(f)    No judgment, writ, order, injunction, award or decree of or by any court,
or judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.
(g)    There shall have been no Material Adverse Effect with respect to the
Company since the date hereof.
(h)    The Company shall have delivered a certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (c), (e), (f), (g) and (j) of this Section 6.1.
(i)    The Company shall have delivered a certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying (i) the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Shares, (ii) the current version of the certificate of
incorporation and bylaws of the Company, (iii) the good standing of the Company
as evidenced by a certificate of good standing from the Secretary of State of
the State of Delaware, and (iv) as to the signatures and authority of persons
signing the Transaction Documents and related documents on behalf of the
Company.
(j)    The Investors shall have received an opinion from Wilmer Cutler Pickering
Hale and Dorr LLP, counsel for the Company, dated as of the Closing Date, in
form and substance reasonably acceptable to the Investors and addressing such
legal matters as the Investors may reasonably request.


13
ACTIVE 43844688v4

--------------------------------------------------------------------------------




(k)    No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.
6.2.    Conditions to Obligations of the Company. The Company’s obligation to
sell and issue Shares at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which (other than Sections 6.2(b) and 6.2(d)) may be waived
by the Company:
(a)    The representations and warranties made by the Investors in Section 5
shall be true and correct as of the date hereof and on the Closing Date, except
to the extent any such representation or warranty expressly speaks as of an
earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date.
(b)    The Investors shall have performed in all material respects all
obligations and covenants herein required to be performed by them on or prior to
the Closing Date.
(c)    The Investors shall have executed and delivered the Registration Rights
Agreement.
(d)    Any Investor purchasing Shares at the Closing shall have paid in full its
Subscription Amount to the Company.
6.3.    Termination of Obligations to Effect Closing; Effects.
(a)    The obligations of the Company, on the one hand, and the Investors, on
the other hand, to effect the Closing shall terminate as follows:
(i)    Upon the mutual written consent of the Company and each Investor;
(ii)    By the Company if any of the conditions set forth in Section 6.2 shall
have become incapable of fulfillment, and shall not have been waived by the
Company;
(iii)    By an Investor (with respect to itself only) if any of the conditions
set forth in Section 6.1 shall have become incapable of fulfillment, and shall
not have been waived by the Investor; or
(iv)    By either the Company or any Investor (with respect to itself only) if
the Closing has not occurred on or prior to June 28, 2019.
provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.


14
ACTIVE 43844688v4

--------------------------------------------------------------------------------




(b)    In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall be given to the other Investors by the Company and the other
Investors shall have the right to terminate their obligations to effect the
Closing upon written notice to the Company and the other Investors. Nothing in
this Section 6.3 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.
7.    Covenants and Agreements of the Company.
7.1.    No Conflicting Agreements. The Company will not take any action, enter
into any agreement or make any commitment that would conflict or interfere in
any material respect with the Company’s obligations to the Investors under the
Transaction Documents.
7.2.    Nasdaq Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on the Nasdaq and, in
accordance, therewith, will use commercially reasonable efforts to comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such exchange.
7.3.    Termination of Covenants. The provisions of Sections 7.1 and 7.2 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.
7.4.    Removal of Legends.
(a)    In connection with any sale, assignment, transfer or other disposition of
the Shares by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, if requested by the Investor, the Company shall cause the transfer
agent for the Common Stock (the “Transfer Agent”) to timely remove any
restrictive legends related to the certificates or book-entry account holding
such Shares, as applicable, and issue an unlegended certificate or make a new,
unlegended entry for such book-entry Shares, as applicable, sold or disposed of
without restrictive legends within three (3) Business Days of the request of the
Investor, provided that the Company has timely received from the Investor
customary representations and other documentation reasonably acceptable to the
Company in connection therewith.
(b)    Subject to receipt from the Investor by the Company and the Transfer
Agent of customary representations and other customary documentation reasonably
acceptable to the Company and the Transfer Agent in connection therewith, upon
the earliest of (i) the Shares being subject to an effective registration
statement covering the resale of the Shares, (ii) such time as the Shares have
been sold pursuant to Rule 144, or (iii) such time as the Shares are eligible
for resale under Rule 144(b)(1) or any successor provision (such earliest date,
the


15
ACTIVE 43844688v4

--------------------------------------------------------------------------------




“Effective Date”), the Company shall (A) deliver to the Transfer Agent
irrevocable instructions that the Transfer Agent shall issue a new, unlegended
certificate or make a new, unlegended entry for such book entry Shares, as
applicable, and (B) cause its counsel to deliver to the Transfer Agent, no later
than three (3) Trading Days after the Effective Date, one or more opinions to
the effect that the removal of such legends in such circumstances may be
effected under the 1933 Act if required by the Transfer Agent to effect the
removal of the legend in accordance with the provisions of this Agreement. The
Company agrees that following the Effective Date or at such time as such legend
is no longer required under this Section 7.4, it will, no later than three (3)
Trading Days following the delivery by an Investor to the Company or the
Transfer Agent of a certificate representing Shares issued with a restrictive
legend, deliver or cause to be delivered to such Investor a certificate
representing such shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to the
Transfer Agent that enlarge the restrictions on transfer set forth in this
Section 7.4. Shares subject to legend removal hereunder shall be transmitted by
the Transfer Agent to the Investor by crediting the account of the Investor’s
prime broker with the DTC System as directed by such Investor. The Company shall
be responsible for the fees of its Transfer Agent and all DTC fees associated
with such issuance.
7.5.    Short Sales and Confidentiality After the Date Hereof. Each Investor
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period from
the date hereof until the latest of such time as (a) after the transactions
contemplated by this Agreement are first publicly announced, (b) after the
Closing, or (c) this Agreement is terminated in full. Each Investor covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company, such Investor will maintain the
confidentiality of the existence and terms of this transaction.
8.    Survival and Indemnification.
8.1.    Survival. The representations and warranties in this Agreement shall
survive the Closing of the transactions contemplated by this Agreement for one
year following the Closing, and the covenants and agreements contained in this
Agreement shall survive the Closing of the transactions contemplated by this
Agreement for two years following the Closing.
8.2.    Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, trustees,
members, managers, employees and agents, and their respective successors and
assigns, from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable and documented attorney fees
and disbursements and other documented expenses reasonably incurred in
connection with investigating, preparing or defending any action, claim or
proceeding, pending or threatened and the costs of enforcement thereof) to which
such Person may become subject as a result of any breach of representation,
warranty, covenant or agreement made by or to be performed on the part of the
Company under the Transaction Documents, and will reimburse any such Person for
all such amounts as they are incurred by such Person.


16
ACTIVE 43844688v4

--------------------------------------------------------------------------------




8.3.    Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (a) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (b) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (i) the indemnifying party
has agreed to pay such fees or expenses, (ii) the indemnifying party shall have
failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (iii) in the reasonable judgment of any such
Person, based upon written advice of its counsel, a conflict of interest exists
between such Person and the indemnifying party with respect to such claims (in
which case, if the Person notifies the indemnifying party in writing that such
Person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such Person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, which consent shall not
be unreasonably withheld, conditioned or delayed, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation. No
indemnified party will, except with the consent of the indemnifying party,
consent to entry of any judgment or enter into any settlement.
9.    Miscellaneous.
9.1.    Successors and Assigns. This Agreement may not be assigned by a party
without the prior written consent of the Company or the Investors, as
applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Shares in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors, provided such assignee agrees in writing to be bound by the
provisions hereof that apply to Investors. The provisions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Without limiting the generality of the
foregoing, in the event that the Company is a party to a merger, consolidation,
share exchange or similar business combination transaction in which shares of
Common Stock are converted into the equity securities of another Person, from
and after the effective time of such transaction, such Person shall, by virtue
of such transaction, be deemed to have assumed the obligations of the Company
hereunder, the term “Company” shall be deemed to refer to such Person and the
term “Shares” shall be deemed to refer to the securities received by the
Investors in connection with such transaction. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
to this Agreement or their


17
ACTIVE 43844688v4

--------------------------------------------------------------------------------




respective permitted successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
9.2.    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
9.3.    Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.
9.4.    Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be deemed to have been validly served, given, or
delivered: (a) upon the earlier of actual receipt and three (3) Business Days
after deposit in the U.S. mail, first class, registered or certified mail return
receipt requested, with proper postage prepaid; (b) upon transmission, when sent
by electronic mail or facsimile transmission; (c) one (1) Business Day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address, facsimile number, or email
address indicated below. The Company or any Investor may change its mailing
address or facsimile number by giving the other party written notice thereof in
accordance with the terms of this Section 9.4.
If to the Company:
Attn: Chief Financial Officer
600 Technology Park Drive
Billerica, MA 01821
Facsimile: (781) 345-0147
Email: paul.weiner@conformis.com


with a copy (which shall not constitute notice) to:


Wilmer Cutler Pickering Hale and Dorr LLP
Attn: Hal Leibowitz, Esq.
60 State Street
Boston, MA 02109
Facsimile: (617) 526-5000
Email: hal.leibowitz@wilmerhale.com
If to the Investors:
to the addresses set forth on the signature pages to this Agreement
with a copy (which shall not constitute notice) to:
Greenberg Traurig, LLP
Attn: Abdullah Malik, Esq.


18
ACTIVE 43844688v4

--------------------------------------------------------------------------------




One International Place, Suite 2000
Boston, Massachusetts 02110
Facsimile: (617) 897-0983
Email: malikab@gtlaw.com
9.5.    Expenses. The parties shall pay their own costs and expenses in
connection herewith regardless of whether the transactions contemplated hereby
are consummated; it being understood that each of the Company and each Investor
has relied on the advice of its own respective counsel. If legal proceedings are
commenced by any party to this Agreement against another party to this Agreement
in connection with this Agreement or the other Transaction Documents, the party
or parties which do not prevail in such proceedings shall severally, but not
jointly, pay their pro rata share of the reasonable attorneys’ fees and other
reasonable documented out-of-pocket costs and expenses incurred by the
prevailing party in such proceedings.
9.6.    Amendments and Waivers. Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Investors. Notwithstanding the
foregoing, this Agreement may not be amended and the observance of any term of
this Agreement may not be waived with respect to any Investor without the
written consent of such Investor unless such amendment or waiver applies to all
Investors in the same fashion. Any amendment or waiver effected in accordance
with this paragraph shall be binding upon (a) prior to Closing, each Investor
and (b) following the Closing, each holder of any Shares purchased under this
Agreement at the time outstanding, and in each case, each future holder of all
such Shares and the Company.
9.7.    Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
without the prior written consent of the Investors (which consent shall not be
unreasonably withheld), except as such release or announcement may be required
by law or regulations or the applicable rules or regulations of any securities
exchange or securities market, in which case the Company shall allow the
Investors, to the extent reasonably practicable in the circumstances, reasonable
time to comment on such release or announcement in advance of such issuance. By
8:30 a.m. (New York City time) on the Trading Day immediately following the date
this Agreement is executed, the Company shall file a Current Report on Form 8-K
or issue a press release, reasonably acceptable to the Investors, disclosing all
material terms of transactions contemplated by this Agreement, the Loan
Agreement and the Registration Rights Agreement. Except as contemplated by this
Section 9.7 or under the Loan Agreement, neither the Company nor any its
Subsidiary shall issue any press releases or any other public statements with
respect to the transactions contemplated hereby; provided, however, that the
Company shall be entitled, without the prior approval of any Investor, to make
any press release or other public disclosure with respect to such transactions
as is required by applicable law or regulations or the applicable rules or
regulations of any securities exchange or securities market.
9.8.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such


19
ACTIVE 43844688v4

--------------------------------------------------------------------------------




prohibition or unenforceability without invalidating the remaining provisions
hereof but shall be interpreted as if it were written so as to be enforceable to
the maximum extent permitted by applicable law, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereby waive any provision of law which renders
any provision hereof prohibited or unenforceable in any respect.
9.9.    Entire Agreement. This Agreement and the other Transaction Documents
constitute the entire agreement among the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter
hereof and thereof.
9.10.    Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
9.11.    Governing Law; Consent to Jurisdiction; Service of Process; Waiver of
Jury Trial.
(a)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAWS OTHER THAN THE LAWS
OF THE STATE OF NEW YORK), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE.
(b)    Any legal action or proceeding with respect to this Agreement shall be
brought exclusively in the courts of the State of New York located in the City
of New York, Borough of Manhattan, or of the United States of America for the
Southern District of New York and, by execution and delivery of this Agreement,
the Company hereby accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. The parties
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
jurisdictions.
(c)    The Company irrevocably waives personal service of any and all legal
process, summons, notices and other documents and other service of process of
any kind and consents to such service in any suit, action or proceeding brought
in the United States of America with respect to or otherwise arising out of or
in connection with this Agreement by any means permitted by applicable
requirements of law, including by the mailing thereof (by registered or
certified mail, postage prepaid) to the address of the Company specified herein
(and shall be effective when such mailing shall be effective, as provided
therein). The Company agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.


20
ACTIVE 43844688v4

--------------------------------------------------------------------------------




(d)    THE COMPANY AND EACH INVESTOR UNCONDITIONALLY WAIVE ANY AND ALL RIGHT TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE.
THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING. THE WAIVER ALSO
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.
(e)    Nothing contained in this Section 9.11 shall affect the right of the
Investors to serve process in any other manner permitted by applicable
requirements of law or commence legal proceedings or otherwise proceed against
the Company in any other jurisdiction.
[Remainder of page intentionally left blank]




21
ACTIVE 43844688v4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
COMPANY:
CONFORMIS, INC.
 
 
 
 
By:
/s/ Paul Weiner
 
Name:
Paul Weiner
 
Title:
Chief Financial Officer







Signature Page to Investment Agreement

--------------------------------------------------------------------------------






INVESTOR:
INNOVATUS LIFE SCIENCES OFFSHORE FUND I, LP
 
 
 
By: Innovatus Life Sciences Offshore GP, LP,
 
its General Partner
 
 
 
By: Innovatus Flagship Offshore Parent GP, LLC,
 
its General Partner
 
 
 
 
By:
/s/ Andrew Dym
 
Name:
Andrew Dym
 
Title:
Authorized Signatory



Investor Information


Entity Name: Innovatus Life Sciences Offshore Fund I, LP
Contact Person: Claes Ekstrom
Address: 777 Third Avenue, 25th Floor
New York, NY 10017


Telephone: (212) 698-4583
Facsimile:
Email: cekstrom@innovatuscp.com
Tax ID#:
Name in which Shares should be issued: Innovatus Life Sciences Offshore Fund I,
LP






Signature Page to Investment Agreement
ACTIVE 43844688v4

--------------------------------------------------------------------------------






INVESTOR:
INNOVATUS LIFE SCIENCES LENDING FUND I, LP
 
 
 
By: Innovatus Life Sciences GP, LP,
 
its General Partner
 
 
 
By: Innovatus Flagship Parent GP, LLC,
 
its General Partner
 
 
 
 
By:
/s/ Andrew Dym
 
Name:
Andrew Dym
 
Title:
Authorized Signatory



Investor Information


Entity Name: Innovatus Life Sciences Lending Fund I, LP
Contact Person: Claes Ekstrom
Address: 777 Third Avenue, 25th Floor
New York, NY 10017


Telephone: (212) 698-4583
Facsimile:
Email: cekstrom@innovatuscp.com
Tax ID#:
Name in which Shares should be issued: Innovatus Life Sciences Lending Fund I,
LP


Signature Page to Investment Agreement

--------------------------------------------------------------------------------







INVESTOR:
INNOVATUS LIFE SCIENCES OFFSHORE FUND I-A, LP
 
 
 
By: Innovatus Life Sciences Offshore GP, LP,
 
its General Partner
 
 
 
By: Innovatus Flagship Offshore Parent GP, LLC,
 
its General Partner
 
 
 
 
By:
/s/ Andrew Dym
 
Name:
Andrew Dym
 
Title:
Authorized Signatory



Investor Information


Entity Name: Innovatus Life Sciences Offshore Fund I-A, LP
Contact Person: Claes Ekstrom
Address: 777 Third Avenue, 25th Floor
New York, NY 10017


Telephone: (212) 698-4583
Facsimile:
Email: cekstrom@innovatuscp.com
Tax ID#:
Name in which Shares should be issued: Innovatus Life Sciences Offshore Fund
I-A, LP








Signature Page to Investment Agreement

--------------------------------------------------------------------------------






EXHIBIT A


Schedule of Investors


Investor Name and Address
Number of Shares
to be Purchased
Aggregate
Purchase Price of Shares
Innovatus Life Sciences Lending Fund I LP
777 Third Avenue, 25th Floor
New York, NY 10017
Attn: Claes Ekstrom
Email: cekstrom@innovatuscp.com


499,486


$1,933,010.82


Innovatus Life Sciences Offshore Fund I, LP
777 Third Avenue, 25th Floor
New York, NY 10017
Attn: Claes Ekstrom
Email: cekstrom@innovatuscp.com


132,154


$511,435.98


Innovatus Life Sciences Offshore Fund I-A, LP
777 Third Avenue, 25th Floor
New York, NY 10017
Attn: Claes Ekstrom
Email: cekstrom@innovatuscp.com


143,554


$555,553.98







ACTIVE 43844688v4

--------------------------------------------------------------------------------






EXHIBIT B


Registration Rights Agreement


ACTIVE 43844688v4

--------------------------------------------------------------------------------






REGISTRATION RIGHTS AGREEMENT
This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of June [__], 2019 by and among Conformis, Inc., a Delaware corporation (the
“Company”), and the “Investors” named in that certain Investment Agreement,
dated as of the date hereof, by and among the Company and the Investors (the
“Purchase Agreement”). Capitalized terms used herein have the respective
meanings ascribed thereto in the Purchase Agreement unless otherwise defined
herein.
The parties hereby agree as follows:
1.Certain Definitions.
As used in this Agreement, the following terms shall have the following
meanings:
“Investors” means the Investors identified in the Purchase Agreement and any
Affiliate or permitted transferee of any Investor who is a subsequent holder of
Registrable Securities.
“Prospectus” means (a) the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus, and (b) any “free writing prospectus” as defined
in Rule 405 under the 1933 Act.
“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the 1933 Act, and the declaration or ordering of effectiveness of such
Registration Statement or document.
“Registrable Securities” means (a) the Shares and (b) any other securities
issued or issuable with respect to or in exchange for Registrable Securities,
whether by merger, charter amendment or otherwise; provided, that, a security
shall cease to be a Registrable Security upon (i) a sale pursuant to a
Registration Statement or Rule 144 under the 1933 Act, or (ii) such security
becoming eligible for sale without restriction by the Investors pursuant to Rule
144 and without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the 1933 Act.
“Registration Statement” means a registration statement of the Company on Form
S-3 under the 1933 Act (or if Form S-3 is not then available to the Company, on
such form of registration statement as is then available to effect a
registration for resale of the Registrable Securities) that covers the resale of
any of the Registrable Securities pursuant to the provisions of this Agreement,
amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all material incorporated by
reference in such Registration Statement.


ACTIVE 43848103v3
ActiveUS 174257582

--------------------------------------------------------------------------------





2.    Registration.
(a)    Registration Statement on Form S-3. Subject to the terms of this
Agreement, in the event that the Company receives a written request from the
Investors that the Company file with the Securities and Exchange Commission (the
“SEC”) a Registration Statement covering the resale of all of the Registrable
Securities (a “Request”), the Company shall promptly but no later than one
hundred twenty (120) days after the date of such Request prepare and file with
the SEC one Registration Statement covering the resale of all of the Registrable
Securities. Such Registration Statement also shall cover, to the extent
allowable under the 1933 Act and the rules promulgated thereunder (including
Rule 416), such indeterminate number of additional shares of Common Stock
resulting from stock splits, stock dividends or similar transactions with
respect to the Registrable Securities. Such Registration Statement (and each
amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided in accordance with Section 3(a)(iii) to
the Investors prior to its filing or other submission.
(b)    Expenses. The Company will pay all expenses associated with any
Registration Statement, including filing and printing fees, the Company’s
counsel and accounting fees and expenses, costs associated with clearing the
Registrable Securities for sale under applicable state securities laws, listing
fees, but excluding discounts, commissions and fees of underwriters, selling
brokers, dealer managers or similar securities industry professionals with
respect to the Registrable Securities being sold.
(c)    Effectiveness.
(i)    The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable after filing.
The Company shall notify the Investors simultaneously by facsimile or e-mail as
promptly as practicable, and in any event, within twenty-four (24) hours, after
any Registration Statement is declared effective and shall simultaneously
provide the Investors with copies of any related Prospectus to be used in
connection with the sale or other disposition of the securities covered thereby.
(ii)    The Company may suspend the use of any Prospectus included in any
Registration Statement contemplated by this Section in the event that the
Company determines in good faith that such suspension is necessary to (A) delay
the disclosure of material non-public information concerning the Company, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company or (B) amend or supplement the
affected Registration Statement or the related Prospectus so that such
Registration Statement or Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the case of the Prospectus in light
of the circumstances under which they were made, not misleading (an “Allowed
Delay”); provided, that the Company shall promptly (1) notify each Investor in
writing of the commencement of an Allowed Delay, but shall not (without the
prior written consent of an Investor) disclose to such Investor any material
non-public information giving rise to an Allowed Delay (provided that disclosure
to the Board observer associated with such Investor, in such observer’s capacity
as an observer, shall not be deemed to be a breach of


29
ACTIVE 43848103v3
ActiveUS 174257582

--------------------------------------------------------------------------------





this clause), (2) advise the Investors in writing to cease all sales under such
Registration Statement until the end of the Allowed Delay and (3) use
commercially reasonable efforts to terminate an Allowed Delay as promptly as
reasonably practicable.
3.    Company Obligations.
(a)    In the event that the Company receives a Request, the Company will use
commercially reasonable efforts to effect the registration of the Registrable
Securities in accordance with the terms hereof, and pursuant thereto the Company
will, as expeditiously as reasonably practicable:
(i)    use commercially reasonable efforts to cause such Registration Statement
to become effective and to remain continuously effective for a period that will
terminate upon the earlier of (i) the date on which all Registrable Securities
covered by such Registration Statement as amended from time to time, have been
sold, and (ii) the date on which all Registrable Securities covered by such
Registration Statement may be sold without restriction pursuant to Rule 144 and
without the requirement to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the 1933 Act (the “Effectiveness Period”)
and advise the Investors promptly in writing when the Effectiveness Period has
expired;
(ii)    use commercially reasonable efforts to prepare and file with the SEC
such amendments and post-effective amendments to such Registration Statement and
the related Prospectus as may be necessary to keep such Registration Statement
effective for the Effectiveness Period and to comply with the provisions of the
1933 Act and the 1934 Act with respect to the distribution of all of the
Registrable Securities covered thereby;
(iii)    provide copies to and permit any counsel designated by the Investors to
review each Registration Statement and all amendments and supplements thereto
(but excluding any documents incorporated by reference in such Registration
Statement, amendments or supplements that are available on the SEC’s Electronic
Data Gathering, Analysis, and Retrieval system (or any successor system)) no
fewer than three (3) days prior to their filing with the SEC and to furnish
reasonable comments thereon;
(iv)    furnish to each Investor whose Registrable Securities are included in
any Registration Statement (i) promptly after the same is prepared and filed
with the SEC, if requested by the Investor, one (1) copy of any Registration
Statement and any amendment thereto, each preliminary prospectus and Prospectus
and each amendment or supplement thereto, and each letter written by or on
behalf of the Company to the SEC or the staff of the SEC, and each item of
correspondence from the SEC or the staff of the SEC, in each case relating to
such Registration Statement (other than any portion of any thereof which
contains information for which the Company has sought confidential treatment),
and (ii) such number of copies of a Prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as each Investor may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Investor that are covered by such
Registration Statement;


30
ACTIVE 43848103v3
ActiveUS 174257582

--------------------------------------------------------------------------------





(v)    use commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest practical
moment;
(vi)    prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investors and
their counsel in connection with the registration or qualification of such
Registrable Securities for the offer and sale under the securities or blue sky
laws of such jurisdictions requested by the Investors and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(a)(vi), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this Section
3(a)(vi), or (iii) file a general consent to service of process in any such
jurisdiction;
(vii)    use commercially reasonable efforts to cause all Registrable Securities
covered by a Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;
(viii)    promptly notify the Investors, at any time prior to the end of the
Effectiveness Period, upon discovery that, or upon the happening of any event as
a result of which, the Prospectus includes an untrue statement of a material
fact or omits to state any material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing, and promptly prepare, file with the SEC and furnish
to such holder a supplement to or an amendment of such Prospectus as may be
necessary so that such Prospectus shall not include an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing; and
(ix)    otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the 1933 Act and the 1934 Act,
including, without limitation, Rule 172 under the 1933 Act, file any final
Prospectus, including any supplement or amendment thereof, with the SEC pursuant
to Rule 424 under the 1933 Act, promptly inform the Investors in writing if, at
any time during the Effectiveness Period, the Company does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Investors are
required to deliver a Prospectus in connection with any disposition of
Registrable Securities and take such other actions as may be reasonably
necessary to facilitate the registration of the Registrable Securities
hereunder, and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve (12) months, beginning
after the effective date of each Registration Statement, which earnings
statement shall satisfy the provisions of Section 11(a) of the 1933 Act,
including Rule 158 promulgated thereunder (for the purpose of this subsection
(ix), “Availability Date” means the 45th day following the end of the fourth


31
ACTIVE 43848103v3
ActiveUS 174257582

--------------------------------------------------------------------------------





fiscal quarter that includes the effective date of such Registration Statement,
except that, if such fourth fiscal quarter is the last quarter of the Company’s
fiscal year, “Availability Date” means the 90th day after the end of such fourth
fiscal quarter).
(b)    The Company shall, with a view to making available to the Investors the
benefits of Rule 144 (or its successor rule) and any other rule or regulation of
the SEC that may at any time permit the Investors to sell shares of Common Stock
to the public without registration: (i) make and keep public information
available, as those terms are understood and defined in Rule 144, until the
later of (A) 12 months after the date of this Agreement or (B) such date as all
of the Registrable Securities shall have been resold; (ii) file with the SEC in
a timely manner all reports and other documents required of the Company under
the 1934 Act; and (iii) furnish to each Investor upon request, as long as such
Investor owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the 1934 Act, (B) a copy
of the Company’s most recent Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, and (C) such other information as may be reasonably requested in
order to avail such Investor of any rule or regulation of the SEC that permits
the selling of any such Registrable Securities without registration.
(c)    The Company shall, upon reasonable prior notice, make available, during
normal business hours, for inspection and review by the Investors, and advisors
to and representatives of the Investors (who may or may not be affiliated with
the Investors and who are reasonably acceptable to the Company) (collectively,
the “Inspectors”), all pertinent financial and other records, and all other
corporate documents and properties of the Company (collectively, the “Records”)
as may be reasonably necessary for the purpose of such review, and cause the
Company’s officers, directors and employees, within a reasonable time period, to
supply all such information reasonably requested by the Inspectors (including,
without limitation, in response to all questions and other inquiries reasonably
made or submitted by any of them), prior to and from time to time after the
filing and effectiveness of such Registration Statement for the sole purpose of
enabling such Investor and its accountants and attorneys to conduct initial and
ongoing due diligence with respect to the Company and the accuracy of such
Registration Statement; provided, however, that each Inspector shall agree in
writing to hold in strict confidence and shall not make any disclosure (except
to such Investor) or use of any Records or other information which the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (a) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or is otherwise required under the 1933 Act, (b) the release of such
Records is ordered pursuant to a final, non-appealable subpoena or order from a
court or government body of competent jurisdiction, or (c) the information in
such Records has been made generally available to the public other than by
disclosure in violation of this or any other Transaction Document.
Notwithstanding the foregoing, the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review


32
ACTIVE 43848103v3
ActiveUS 174257582

--------------------------------------------------------------------------------





and any Investor wishing to obtain such information enters into an appropriate
confidentiality agreement with the Company with respect thereto; provided,
however, that disclosure to the Board observer associated with an Investor, in
such observer’s capacity as an observer, shall not be deemed to be a breach of
this paragraph.
(d)    Until the later of (i) the termination of the Loan Agreement or (ii) when
all Registrable Securities have been sold by the Investors, the Company shall
provide to the Investors (i) a copy of the Company’s insider trading policy, and
any updates or amendments thereto (the “Policy”), and (ii) notice pursuant to
Section 6(b) of the periods when Persons subject to the Policy are permitted to
(or prohibited from) trading in the Company’s securities pursuant to the Policy.
4.    Obligations of the Investors.
(a)    Each Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be reasonably
required to effect the registration of such Registrable Securities and shall
execute such documents in connection with such registration as the Company may
reasonably request. At least five (5) Business Days prior to the first
anticipated filing date of any Registration Statement, the Company shall notify
each Investor of the information the Company requires from such Investor if such
Investor elects to have any of the Registrable Securities included in such
Registration Statement. An Investor shall provide such information to the
Company at least two (2) Business Days prior to the first anticipated filing
date of such Registration Statement if such Investor elects to have any of the
Registrable Securities included in such Registration Statement.
(b)    Each Investor, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from such Registration Statement.
(c)    Each Investor agrees that, upon receipt of any notice from the Company of
either (i) the commencement of an Allowed Delay pursuant to Section 2(c)(ii), or
(ii) the happening of an event pursuant to Section 3(a)(viii), such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement covering such Registrable Securities, until the
Investor is advised by the Company that such dispositions may again be made.
(d)    Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to any Registration Statement.
(e)    Each Investor agrees to use its best efforts not to make a Request,
including, for the avoidance of doubt, by effecting any planned sales of
Registrable Securities under Rule 144.


33
ACTIVE 43848103v3
ActiveUS 174257582

--------------------------------------------------------------------------------





5.    Indemnification.
(a)    Indemnification by the Company. The Company will indemnify and hold
harmless each Investor and its officers, directors, members, employees and
agents, successors and assigns, and each other person, if any, who controls such
Investor within the meaning of the 1933 Act, against any losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon: (i) any untrue
statement or alleged untrue statement or omission or alleged omission of any
material fact contained in any Registration Statement, any preliminary
Prospectus or final Prospectus, or any amendment or supplement thereof; (ii) any
blue sky application or other document executed by the Company specifically for
that purpose or based upon written information furnished by the Company filed in
any state or other jurisdiction in order to qualify any or all of the
Registrable Securities under the securities laws thereof (any such application,
document or information herein called a “Blue Sky Application”); (iii) the
omission or alleged omission to state in a Blue Sky Application a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (iv) any violation by the Company or its agents of any rule or
regulation promulgated under the 1933 Act or 1934 Act applicable to the Company
or its agents; or (v) any failure to register or qualify the Registrable
Securities included in any such Registration Statement in any state where the
Company or its agents has affirmatively undertaken or agreed in writing that the
Company will undertake such registration or qualification on an Investor’s
behalf and will reimburse such Investor, and each such officer, director or
member and each such controlling person for any legal or other documented
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case if and to the extent that
any such loss, claim, damage or liability arises out of or is based upon (1) an
untrue statement or alleged untrue statement or omission or alleged omission so
made in conformity with information furnished by such Investor or any such
controlling person in writing specifically for use in such Registration
Statement or Prospectus, (2) the use by an Investor of an outdated or defective
Prospectus after the Company has notified such Investor in writing that such
Prospectus is outdated or defective, (3) an Investor’s failure to send or give a
copy of the Prospectus or supplement (as then amended or supplemented), if
required (and not exempted) to the Persons asserting an untrue statement or
omission or alleged untrue statement or omission at or prior to the written
confirmation of the sale of Registrable Securities, (4) the disposition of any
Registrable Securities pursuant to any Registration Statement or Prospectus
covering such Registrable Securities during an Allowed Delay, or (5) an
Investor’s bad faith, gross negligence, recklessness, fraud or willful
misconduct.
(b)    Indemnification by the Investors. Each Investor agrees, severally but not
jointly, to indemnify and hold harmless, to the fullest extent permitted by law,
the Company, its directors, officers, employees, stockholders and each person
who controls the Company (within the meaning of the 1933 Act) against any
losses, claims, damages, liabilities and expense (including reasonable attorney
fees) resulting from any untrue statement of a material fact or any omission of
a material fact required to be stated in any Registration Statement or
Prospectus or preliminary Prospectus or amendment or supplement thereto or
necessary to make the statements


34
ACTIVE 43848103v3
ActiveUS 174257582

--------------------------------------------------------------------------------





therein not misleading, to the extent, but only to the extent that such untrue
statement or omission is contained in any information furnished in writing by
such Investor to the Company specifically for inclusion in such Registration
Statement or Prospectus or amendment or supplement thereto. Except to the extent
that any such losses, claims, damages, liabilities or expenses are finally
judicially determined to have resulted from an Investor’s bad faith, gross
negligence, recklessness, fraud or willful misconduct, in no event shall the
liability of an Investor under this Section 5(b) be greater in amount than the
dollar amount of the proceeds (net of all expense paid by such Investor in
connection with any claim relating to this Section 5 and the amount of any
damages such Investor has otherwise been required to pay by reason of such
untrue statement or omission) received by such Investor upon the sale of the
Registrable Securities included in such Registration Statement giving rise to
such indemnification obligation.
(c)    Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless (1)
the indemnifying party has agreed in writing to pay such fees or expenses, (2)
the indemnifying party shall have failed to assume the defense of such claim and
employ counsel reasonably satisfactory to such person or (3) in the reasonable
judgment of any such person, based upon written advice of its counsel, a
conflict of interest exists between such person and the indemnifying party with
respect to such claims (in which case, if the person notifies the indemnifying
party in writing that such person elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such claim on behalf of such person); and
provided, further that the failure of any indemnified party to give written
notice as provided herein shall not relieve the indemnifying party of its
obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, which shall not be unreasonably withheld or conditioned,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.
(d)    Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation.


35
ACTIVE 43848103v3
ActiveUS 174257582

--------------------------------------------------------------------------------





Except to the extent that any such losses, claims, damages or liabilities are
finally judicially determined to have resulted from a holder of Registrable
Securities’ bad faith, gross negligence, recklessness, fraud or willful
misconduct, in no event shall the contribution obligation of a holder of
Registrable Securities be greater in amount than the dollar amount of the
proceeds (net of all expenses paid by such holder in connection with any claim
relating to this Section 5 and the amount of any damages such holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission) received by it upon the sale of the
Registrable Securities giving rise to such contribution obligation.
6.    Miscellaneous.
(a)    Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Investors. The Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company shall have obtained the written consent to such amendment,
action or omission to act, of the Investors.
(b)    Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement,
mutatis mutandis.
(c)    Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
person, provided that such Investor complies with all laws applicable thereto,
and the provisions of the Purchase Agreement, and provides written notice of
assignment to the Company promptly after such assignment is effected, and such
person agrees in writing to be bound by all of the provisions contained herein.
(d)    Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Investors, provided, however, that in the event
that the Company is a party to a merger, consolidation, share exchange or
similar business combination transaction in which the shares of Common Stock are
converted into the equity securities of another Person, from and after the
effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term
“Registrable Securities” shall be deemed to include the securities received by
the Investors in connection with such transaction unless such securities are
otherwise freely tradable by the Investors after giving effect to such
transaction.
(e)    Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties to this
Agreement or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.


36
ACTIVE 43848103v3
ActiveUS 174257582

--------------------------------------------------------------------------------





(f)    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, is an original, and all taken together, constitute
one Agreement.
(g)    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
(h)    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.
(i)    Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.
(j)    Entire Agreement. This Agreement, together with the Purchase Agreement,
constitutes the sole and entire agreement of the parties to this Agreement with
respect to the subject matter contained herein, and is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the understanding of the parties hereto in respect of the
subject matter contained herein. This Agreement supersedes all prior agreements
and understandings between the parties with respect to such subject matter.
(k)    Governing Law; Consent to Jurisdiction; Service of Process; Waiver of
Jury Trial.
(i)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAWS OTHER THAN THE LAWS
OF THE STATE OF NEW YORK), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE.
(ii)    Any legal action or proceeding with respect to this Agreement shall be
brought exclusively in the courts of the State of New York located in the City
of New York, Borough of Manhattan, or of the United States of America for the
Southern District of New York and, by execution and delivery of this Agreement,
the Company hereby accepts for itself and in respect of its property, generally
and unconditionally, the jurisdiction of the aforesaid courts. The parties
hereby irrevocably waive any objection, including any objection to the laying of


37
ACTIVE 43848103v3
ActiveUS 174257582

--------------------------------------------------------------------------------





venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
jurisdictions.
(iii)    The Company irrevocably waives personal service of any and all legal
process, summons, notices and other documents and other service of process of
any kind and consents to such service in any suit, action or proceeding brought
in the United States of America with respect to or otherwise arising out of or
in connection with this Agreement by any means permitted by applicable
requirements of law, including by the mailing thereof (by registered or
certified mail, postage prepaid) to the address of the Company specified herein
(and shall be effective when such mailing shall be effective, as provided
therein). The Company agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
(iv)    THE COMPANY AND EACH INVESTOR UNCONDITIONALLY WAIVE ANY AND ALL RIGHT TO
A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE.
THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING. THE WAIVER ALSO
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS AGREEMENT. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.
(v)    Nothing contained in this Section 6(k) shall affect the right of the
Investors to serve process in any other manner permitted by applicable
requirements of law or commence legal proceedings or otherwise proceed against
the Company in any other jurisdiction.
[Remainder of page intentionally left blank]




38
ACTIVE 43848103v3
ActiveUS 174257582

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
COMPANY:
CONFORMIS, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 







Signature Page to Registration Rights Agreement

--------------------------------------------------------------------------------






INVESTOR:
INNOVATUS LIFE SCIENCES LENDING FUND I , LP
 
 
 
 
By: Innovatus Life Sciences GP, LP,
 
its General Partner
 
 
 
 
By: Innovatus Flagship Parent GP, LLC,
 
its General Partner
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





Signature Page to Registration Rights Agreement

--------------------------------------------------------------------------------






INVESTOR:
INNOVATUS LIFE SCIENCES OFFSHORE FUND I , LP
 
 
 
 
By: Innovatus Life Sciences Offshore GP, LP,
 
its General Partner
 
 
 
 
By: Innovatus Flagship Offshore Parent GP, LLC,
 
its General Partner
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





Signature Page to Registration Rights Agreement

--------------------------------------------------------------------------------






INVESTOR:
INNOVATUS LIFE SCIENCES LENDING FUND I-A , LP
 
 
 
 
By: Innovatus Life Sciences Offshore GP, LP,
 
its General Partner
 
 
 
 
By: Innovatus Flagship Offshore Parent GP, LLC,
 
its General Partner
 
 
 
 
By:
 
 
Name:
 
 
Title:
 





Signature Page to Registration Rights Agreement